Title: To Thomas Jefferson from John A. Graham, 9 March 1806
From: Graham, John A.
To: Jefferson, Thomas


                        
                            Washington Mar. 9. 06 
                        
                         Th: Jefferson presents his compliments to mr Graham. he has received his letter of the 1st inst. as he had done in due time that of Jan. 2. 05. he did not acknoledge it at the moment because being unable to answer punctually the whole of the letters he recieves he is obliged to omit it sometimes in those cases where the least inconvenience will ensue. he takes this occasion of thanking mr Graham for the favorable sentiments expressed in this communication. 
                        
                             
                        
                    